                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

CAROLYN WARE, INDIVIDUALLY
AND ON BEHALF OF TERRANCE WARE, DECEASED                                            PLAINTIFF

AND

OKTIBBEHA COUNTY BOARD OF SUPERVISORS
A MEMBER OF THE MS PUBLIC ENTITY W.C. TRUST                                      INTERVENOR

v.                                                  CIVIL ACTION NO. 1:16-CV-3-DMB-DAS

SAILUN CO., LTD; TBC CORPORATION;
DYNAMIC TIRE CORP.                                                               DEFENDANTS

                  AGREED ORDER APPROVING ADDITION TO
           PROTECTIVE ORDER REGARDING THE CONFIDENTIALITY OF
                       DOCUMENTS AND MATERIALS

        THIS COURT, having been informed that the Parties are in agreement, and having

considered the same, hereby enters this Agreed Order Approving Addition to Protective Order

Regarding the Confidentiality of Documents and Materials, setting forth additional procedures

related to maintaining the confidentiality of certain documents. This Court recognizes the

following terms agreed to by the Parties:

     1. Defendant Sailun Co., Ltd. (hereinafter “Sailun”) was deposed in this action through

three of its corporate representatives on May 14-16, 2018 and July 10, 2018. The majority of the

exhibits marked in those depositions consisted of documents and other materials produced by

Sailun in this action as confidential pursuant to the terms of the Protective Order Regarding the

Confidentiality of Documents and Materials (hereinafter “Protective Order”). Further, the

transcripts for each Sailun corporate representative deposition were marked as confidential

pursuant to the Protective Order at the top of each transcript page. The confidential designations




                                                1
of the documents included as exhibits and the transcripts were never challenged in this Court by

any of the Parties.

    2. On July 26, 2018, the Parties filed their Joint Stipulation of Dismissal with Prejudice,

requesting that this action be dismissed with prejudice by this Court. See Doc. 307. This Court

entered its Order recognizing and granting the Joint Stipulation of Dismissal with Prejudice on

July 27, 2018 and directed the Clerk of this Court to close this action on this Court’s docket. See

Doc. 308.

    3. The Protective Order provides as follows:

          “After termination of this litigation, the provisions of this Order shall continue to
          be binding. This Court retains and shall have continuing jurisdiction over the
          parties and recipients of the Protected Documents for enforcement of the
          provisions of this Order following the termination of this litigation.”

Doc. 214 at p. 6, ¶15.

    4. Sailun is currently a party to litigation in other jurisdictions regarding its products. These

additional claims have been brought by different plaintiffs, in varying states, and in both federal

and state court forums.

    5. During the pendency of these other claims, plaintiffs have requested access to the

transcripts of and exhibits to the depositions given by Sailun’s corporate representatives in this

action on May 14-16, 2018 and July 10, 2018. Sailun anticipates that similar requests for these

deposition transcripts and exhibits could possibly be sent during the pendency of the other

litigation it is involved in at this time and in the future.

    6. The Protective Order currently contains the following provisions regarding documents

and materials produced as confidential and the limitation on use of those materials to only this

action:




                                                    2
       “Protected documents and any information contained therein shall be used solely
       for use and in connection with the above-captioned action.” Doc. 214 at p. 3, ¶3.

       “Any Protected Documents attached as an exhibit to any deposition taken in this
       action and any deposition testimony containing information from or referring to
       Protected Documents shall governed by this Protective Order. The use of
       Protected Documents during depositions in this action does not waive the terms of
       this Protective Order.” Id at p. 4, ¶7.

   7. Pursuant to the above-referenced terms of the Protective Order, the transcripts and the

majority of the exhibits from the Sailun corporate depositions in this action are shielded from

access by individuals outside of this action, as these materials were marked as confidential

during the pendency of this action.

   8. The Parties agree that limited and careful production of the above-reference Sailun

deposition transcripts and exhibits could help eliminate or reduce additional further peripheral

litigation surrounding subpoenas and other formal requests for these Sailun deposition transcripts

and exhibits in other litigation to which Sailun is a party. As such, the Parties agree to the

following procedures for the production of these Sailun deposition transcripts and exhibits in

other litigation to which Sailun is a party:

       (a) Sailun must first consent to the production of the deposition transcripts and exhibits

           from this action before such production occurs.

       (b) Sailun alone will be responsible for producing its deposition transcripts and exhibits

           from this action in other litigation to which it is a party. Any other Party receiving

           requests for these deposition transcripts and exhibits shall refer the request to counsel

           for Sailun in this action and shall refer the requester to the provisions of this Agreed

           Order Approving Addition to Protective Order Regarding the Confidentiality of

           Documents and Materials (hereinafter “Agreed Order”).




                                                  3
       (c) Individuals bringing claims against Sailun in other litigation can request and receive

           copies of these Sailun deposition transcripts and exhibits, only if they have read the

           Protective Order and this Agreed Order, acknowledged both documents, and signed

           the certificate attached hereto as “Exhibit A”. Upon signature of the certificate

           attached as “Exhibit A,” the individual signing the same must return it to counsel for

           Sailun in this action and the action to which they are a party.

       (d) Individuals providing a signed “Exhibit A” will be bound by the terms of the

           Protective Order and this Agreed Order. Further, use of these deposition transcripts

           and exhibits by these individuals will be limited only to the current litigation they

           have brought against Sailun. They will not be allowed to share or use these materials

           outside of the bounds of their pending litigation against Sailun and will not be

           permitted to share these materials with other individuals and parties not subject to the

           Protective Order or this Agreed Order.

       (e) Production of these deposition transcripts and exhibits shall be limited to only other

           litigation to which Sailun is a party.

     9. It is the Parties intention that the additional provisions contained in this Agreed Order

 apply only to the transcripts and exhibits from the Sailun corporate depositions taken in this

 action on May 14-16, 2018 and July 10, 2018. All other documents produced by the Parties,

 including Sailun, and all other deposition materials that have been marked as confidential

 pursuant to the Protective Order shall remain subject to the terms of the Protective Order.

       IT IS HEREBY ORDERED, that in addition to the provisions provided by this Court in

its Protective Order, entered on August 10, 2017 as Document 214, production of the transcripts




                                                    4
and exhibits from the Sailun corporate depositions taken in this action on May 14-16, 2018 and

July 10, 2018 is governed by the following, additional provisions:

   1. An individual bringing a claim or litigation against Sailun outside of the scope of this

action can receive a copy of the transcripts and exhibits of the Sailun corporate depositions taken

in this action on May 14-16, 2018 and July 10, 2018 upon satisfaction of the following terms:

       (a) Sailun must first consent to the production of the deposition transcripts and exhibits

           from this action before such production occurs.

       (b) Sailun alone shall be responsible for producing its deposition transcripts and exhibits

           from this action in other litigation to which it is a party. Any other Party receiving

           requests for these deposition transcripts and exhibits shall refer the request to counsel

           for Sailun in this action and shall refer the requester to the provisions of this Agreed

           Order.

       (c) Individuals bringing claims against Sailun in other litigation can request and receive

           copies of these Sailun deposition transcripts and exhibits, only if they have read the

           Protective Order and this Agreed Order, acknowledged both documents, and signed

           the certificate attached hereto as “Exhibit A”. Upon signature of the certificate

           attached as “Exhibit A,” the individual signing the same shall return it to counsel for

           Sailun in this action and the action to which they are a party before they are able to

           receive copies of the deposition transcripts and exhibits.

   2. Individuals providing a signed “Exhibit A” will be bound by the terms of the Protective

Order and this Agreed Order. Further, use of these deposition transcripts and exhibits by these

individuals will be limited only to the current litigation they have brought against Sailun. They

will not be allowed to share or use these materials outside of the bounds of their pending




                                                 5
litigation against Sailun and will not be permitted to share these materials with other individuals

and parties not subject to the Protective Order or this Agreed Order.

    3. Production of these deposition transcripts and exhibits shall be limited to only other

litigation to which Sailun is a party.

    4. By producing the Sailun corporate deposition transcripts and exhibits that are the subject

of this Agreed Order, Sailun shall not be considered to have waived the confidential protections

afforded to its documents, materials, and deposition transcripts and exhibits by the Protective

Order. Further, production of these deposition transcripts and exhibits in other litigation to which

Sailun is a party shall not be considered a waiver of the protection afforded to these deposition

transcripts and exhibits by the Protective Order and this Agreed Order.

    5. The additional provisions contained in this Agreed Order apply only to the transcripts

and exhibits from the Sailun corporate depositions taken in this action on May 14-16, 2018 and

July 10, 2018. All other documents produced by the Parties, including Sailun, and all other

deposition materials that have been marked as confidential pursuant to the Protective Order shall

remain subject to the terms of the Protective Order.

       SO ORDERED, this the 11th day of October, 2018.


                                              /s/ David A. Sanders
                                              UNITED STATES MAGISTRATE JUDGE




                                                 6
AGREED:

/s/ Benjamin E. Baker, Jr.                       /s/ T.K. Moffett
Benjamin E. Baker, Jr. (PHV)                     T.K. Moffett (MSB #3402)
                                                 Roy O. Parker, Jr. (MSB#4015)
BEASLEY, ALLEN, CROW,                            MOFFETT LAW FIRM, PLLC
METHVIN, PORTIS & MILES, P.C.                    330 North Broadway Street
218 Commerce Street (36104)                      Post Office Box 1707
Post Office Box 4160                             Tupelo, Mississippi 38802
Montgomery, Alabama 36103-4160                   Phone: (662) 844-0836
Phone: (334) 269-2343                            Fax: (662) 844-9920
Fax: (334) 954-7555                              tkmoffett@moffettlaw.com
ben.baker@beasleyallen.com                       royparker@moffettlaw.com
Attorneys for Carolyn Ware, Individually and on Behalf of Terrance Ware, Deceased


/s/ Courtney Titus Davis
Courtney Titus Davis (MSB #103089)
MARKOW WALKER, P.A.
Post Office Box 13669
Jackson, MS 39236-3669
Phone: (601) 853-1911
cdavis@markowwalker.com
Attorney for Oktibbeha County Board of Supervisors,
A Member of the MS Public Entity W.C. Trust


/s/ Benjamin E. Griffith
Benjamin E. Griffith (MSB #5026)
Lauren E. Ward (MSB #105019)
GRIFFITH LAW FIRM
Post Office Box 2248
Oxford, MS 38655
Phone: (662) 238-7727
Fax: (866) 493-4220
ben@glawms.com
lauren@glawms.com
Attorneys for Sailun Co., Ltd.




                                            7
/s/ David A. Barfield
David A. Barfield (MSB #1994)
PETTIS, BARFIELD & HESTER, P.A.
Post Office Box 16089
Jackson, Mississippi 39236-6089
Phone: (601) 987-5300
Fax: (601) 987-5353
dbarfield@pbhfirm.com
Attorney for TBC Corporation


/s/ J. Lawson Hester
J. Lawson Hester (MSB #2394)
Jason E. Dare (MSB #1000973)
PETTIS, BARFIELD & HESTER, P.A.
Post Office Box 16089
Jackson, Mississippi 39236-6089
Phone: (601) 987-5300
Fax: (601) 987-5353
lhester@pbhfirm.com
jdare@pbhfirm.com
Attorneys for Dynamic Tire Corp.




                                   8
